DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 07/30/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 have been entered with the RCE of 07/30/2021. 
Response to Amendment
This action is in response to the amendment filed 07/08/2021 and entered with the RCE of 07/30/2021 from which Claims 1-2 and 5-17 are pending of which Claims 1 and 7-8 were amended and Claims 10-17 were added.  Claims 3-4 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 07/08/2021 and 07/30/2021.    
Claim Rejections - 35 USC § 112(a)
Claims 1-2 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Regarding Claims 1-2 and 5-17, Claim 1 recites “. . . (A) an organopolysiloxane having at least two alkenyl groups each bonded to a silicon atom in a molecule, and having no or at least one aryl group in a molecule which is represented by the following general formula (3): 
    PNG
    media_image1.png
    295
    1755
    media_image1.png
    Greyscale
 , wherein R3 is, independently at each occurrence, a hydroxyl group, a substituted or unsubstituted monovalent hydrocarbon group having no aliphatic unsaturated bond, an alkenyl group having 2 to 12 carbon atoms, or a monovalent hydrocarbon group containing alkenyl group(s) having 2 to 12 carbon atoms and optionally containing oxygen atom(s) . . .”  The description in the application as filed with reference made to U.S. 2019/0292417, hereinafter referred to as “Pub”, in the abstract and at ¶s 0018, and 0027-0028, is that component (A) has at least two alkenyl groups each bonded to a silicon atom in a molecule and is represented by the general formula (3) with the sequence of each siloxane units shown in parentheses, wherein R3 is independently at each occurrence, a hydroxyl group, a substituted or unsubstituted monovalent hydrocarbon group having no aliphatic unsaturated bond, an alkenyl group having 2 to 12 carbon atoms, or a monovalent hydrocarbon group containing alkenyl group(s) having 2 to 12 carbon atoms and optionally containing oxygen atom(s). The organopolysiloxane has at least two 1.5 alkenyl groups per molecule.   

    PNG
    media_image1.png
    295
    1755
    media_image1.png
    Greyscale
” Rather the descriptions are for a genus of (A) an organopolysiloxane having at least two alkenyl groups each bonded to a silicon atom in a molecule represented by the general formula (3) with the sequence of each siloxane units shown in parentheses, wherein R3 is independently at each occurrence . . .”  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed for a component (A) as an organopolysiloxane having at least two alkenyl groups bonded to a silicon atom in a molecule, and having no or at least one aryl group in a molecule which as represented by general formula (3) for other than where the siloxane units in parentheses that are in a sequence for the organopolysiloxane component.  Therefore such descriptions do not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed for an organopolysiloxane component (A) which is an unconnected recitation of what appear as discrete unlinked or unbonded formulae for each parenthetical unit for one or more organopolysiloxanes encompassed in the terminology “an organopolysiloxane”.    
Claim Rejections - 35 USC § 112(b)
Claims 1-2 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-2 and 5-17, Claim 1 recites “. . . (A) an organopolysiloxane having at least two alkenyl groups each bonded to a silicon atom in a molecule, and having no or at least one aryl group in a molecule which is represented by the following general formula (3): 
    PNG
    media_image1.png
    295
    1755
    media_image1.png
    Greyscale
 , wherein R3 is, independently at each occurrence, a hydroxyl group, a substituted or unsubstituted monovalent hydrocarbon group having no aliphatic unsaturated bond, an alkenyl group having 2 to 12 carbon atoms, or a monovalent hydrocarbon group containing alkenyl group(s) having 2 to 12 carbon atoms and optionally containing oxygen atom(s) . . .”  This recitation is unclear, confusing and indefinite whether the R3 as an alkenyl group is in addition to the two alkenyl groups each bonded to a silicon atom in a molecule or are the two such alkenyl groups part of R3.in one or more of the f, g, h, or k units?    
Also Claim 1 recites “. . . wherein R1 is, independently at each occurrence, a hydroxyl group or a substituted or unsubstituted monovalent hydrocarbon group having no aliphatic unsaturated bond with a proviso that at least 8% of the number of R1 relative to a total number of R1 and hydrogen atoms each bonded to a silicon atom is an aryl or aralkyl group . . . and wherein a percentage (%) of the aryl group in component (B1) is 8% or larger and at most 40 (%) than a percentage(%) of the total number of the aryl groups relative to the total number of groups each bonded to a silicon atom in component (A).”  This recitation is unclear, confusing and indefinite whether the aryl group in component (B1) that is 8% or larger and at most 40 (%) than a percentage(%) 1 or in addition to R1 groups as when c=0 or 1?  Also the terminology “relative to a total number of R1 and hydrogen atoms each bonded to a silicon atom is an aryl or aralkyl group” has better parallelism if reworded to “relative to a total number of R1 and of hydrogen atoms each bonded to a silicon atom is an aryl or aralkyl group”.
Claim 5 recites “to any one of claim 1” which is unclear and indefinite how one claim, claim 1, can be any one of.    
Claims 14-15 both recite “relative to a total number of R1 and hydrogen atoms each bonded to a silicon atom is an aryl or aralkyl group” which has better parallelism if reworded to “relative to a total number of R1 and of hydrogen atoms each bonded to a silicon atom is an aryl or aralkyl group”.  
Claims 16-17 both recite wherein R1, c, d, and e are as defined above”.  This recitation is unclear and indefinite whether “as defined above” refers to Claim 1 along with the percentages for R1 as aryl or aralkyl groups or just aryl groups for the 8% or larger and at most 40% or just to the type of groups for R1 as defined in Claim 1 or some other claim or disclosure?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 5-6, 8, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as obvious over GB 1,374792, Dow Corning Ltd (hereinafter “DC”) in view of U.S. 2018/0312640, Fouet et al. (hereinafter “Fouet”) evidenced by U.S. 2007/0077360, Kashiwagi et al. (hereinafter “Kashiwagi”).  
Regarding Claims 1, 5-6, 8, 10, 12, 14, and 16, DC discloses in the entire document and particularly at page 1, col. 2 lines 1-71, page 2 Col. 1 line 1 to Col. 2 line 78 a composition for coating paper having a viscosity not exceeding 4000 cSt at 25° C and comprising (1) a polydiorganosiloxane having a viscosity in the range from 50 to 4000 cS at 25° C, wherein from 0.1 to 5 percent of the total silicon-bonded radicals are vinyl radicals, at least 80 per cent of the remaining silicon-bonded radicals being methyl radicals {reading on (A) of the pending claims for including at least 2 alkenyl groups each bonded to a silicon}, (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals, there being in the molecule on average at least three silicon-bonded hydrogen atoms{reading (B) of the pending claims}, and (3) a catalyst for the addition of =SiH groups to =Si vinyl groups, the ratio of silicon- bonded hydrogen atoms provided by (2) to silicon-bonded vinyl radicals provided by (1) being at least 0.5:1, most preferably the ratio of silicon-bonded hydrogen atoms provided by (2) to vinyl radicals provided by (1) is from 1.5 : 1 to 2.5 : 1 (See page 2, Col.1 lines 33-36) {reading on a ratio of the number of SiH groups in component (B1) to the number of alkenyl groups in component (A) is between 0.5 and 10 and reads on Claim 5 when (B2) is absent from Claim 5} and said composition being applied in the substantial absence of a solvent carrier therefor {reading on Claim 6}, and thereafter curing the applied composition.  
	Also for (1) polydiorganosiloxane having a viscosity in the range from 50 to 4000 cS at 25° C, with 1 cSt = 1 mPa.sec, Kashiwagi evidences at ¶s 0014, 0044-0046 that an organopolysiloxane containing two alkenyl groups bonded to silicon atoms typically having a viscosity at 25 ºC from 100 to 100,000 mPa.s for favorable workability and curability with a general formula (1) of 
    PNG
    media_image2.png
    104
    253
    media_image2.png
    Greyscale
 wherein, each R1 represents, independently, an identical or different unsubstituted or substituted monovalent hydrocarbon group that contains no aliphatic unsaturated bonds, R2 represents an alkenyl group, and k represents 0 or a positive integer that yields a viscosity at 25ºC. for the organopolysiloxane that falls within a range from 10 to 1,000,000 mPas.  Therefore given the viscosity of 50 to 4000 cS at 25° C or mPa.s from DC, which as evidenced by Kashiwaga as in the range of the organopolysiloxane with alkenyl groups of formula (1) of with k repeating units of 0 to a positive integer with a positive integer overlaps the g value of 30 top 20,000 of formula (3) of pending Claim 1.  Also the at least 2 alkenyl groups of DC reads on unit “f” of formula (3) of pending Claim 1 so with h and k of formula (3) as zero, DC’s (1) polyorganosiloxane reads on organopolysiloxane (A) of the pending claim 1 because DC would also meet f+g+h+k as (2 +positive integer + 0 +0) overlaps 50 to 15,000 {reading on pending claims 1 and 10, 12.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re 
From page 2, Col.1 as component (2) of the compositions, there are employed organopolysiloxanes having on average at least three silicon-bonded hydrogen atoms per molecule, the organic radical being selected from methyl, ethyl and phenyl.  The organopolysiloxanes (2) may be homopolymers or copolymers.  Thus they may comprise units of the formula RHSiO, wherein R is methyl, ethyl or phenyl, alone or in combination with copolymeric units, for example dimethylsiloxane units or methylethylsiloxane units.  They are preferably relatively low molecular weight materials but may have molecular weights up to 20,000 or more provided the upper viscosity limit of the total composition is not exceeded.  Preferred as component (2) are the methylhydrogen polysiloxanes.  Particularly preferred are those consisting of units of the formula (CH3)H SiO end-stopped with, for example trimethylsilyl units, and having average molecular weights within the range from 1200 to 3500.  
Given R as a phenyl along with the hydrogen atoms making up 100% of the groups for RHSiO with phenyl alone as R and H in an equal number for the molecular weights {reading on the aryl groups relative to the total number of hydrogen atoms and groups each bonded to a silicon atom (hereinafter referred to as "percentage of the aryl group") is at least 8% for the pending claims}.  Also with no aryl groups in (1), phenyl groups in the case where R in RHSiO is methyl and ethyl and phenyl with phenyl is 33.3 % of R for RHSiO so that the aryl in component (2) of DC is at least 8% or 8% or larger than zero in component (1) and at most 40 % reading on the pending claims.  The claims 1, 14 and 16. 
Additionally formula RHSiO reads on Claim 1 where a=1, and b=1 for formula (1) of Claim 1, and on formula (2) of Claim 1 when e=1 and c=1 and d =1 or more and where in DC RHSiO or CH3HSiO is copolymer with dimethylsiloxane or methylethylsiloxane units as disclosed at Col 2, lines 13-28, where end stopping or terminal groups would be (CH3)2HSiO given dimethyl as in dimethylsiloxane can be present with RHSiO in DC.  Also DC divulges at page 1, col. 2 lines 48-71 and page 2, col.2 lines 101-126 and the table at page 3 and at col.1, lines 54-59 and col. 2, lines 28-39 coated paper with the coating having release properties {reading on pending Claim 8}.  The afore-described disclosures render obvious Claims 1, 5-6, 8, 10, 12, 14, and 16.  
To any extent that DC does not expressly disclose formula (2) for B1 of the pending claims, Fouet is cited. 
Fouet is directed as is DC to a an addition of SiH groups to Si vinyl groups or hydrosilylation reaction as disclosed in the abstract and at ¶s 0020, 0037-0050, 0058, 0067, 0075, -017-0110 a polyorganosiloxine resin (3), which is the result of hardening a composition comprising at least: one portion (A) comprising at least one polyorganosiloxane (A1) which contains at least two ---CH=CH2 reactive groups per molecule; one portion (B) comprising polyorganosiloxane (B1) which comprises at least two Si-H groups per molecule; and at least one Claims 1 and 16}.  The polyorganosiloxane (B1) may be linear, branched or cyclic; it may be a homopolymer or a copolymer. The Si-bonded hydrogens can be placed in the end position and/or pendant position with respect to the polyorganosiloxane chain. The other organic groups of the chain (B1) may be chosen in a known manner from saturated, unsaturated or aromatic monovalent organic groups such as alkyl groups like methyl, ethyl or aromatic hydrocarbons like phenyl.  (B) may be composed of a mixture of polyorganosiloxanes (B1), the different polymers being distinguished by their molecular mass or by the chemical structure of their repeating units.  Advantageously (B1) comprises: at least one polyorganosiloxane carrying at least two hydrosilyl Si--H reactive groups per molecule the number average molecular weight (Mn) ranging from 10,000 to 50,000 g/mol, and at least one polyorganosiloxane carrier of at least two reactive groups hydrosilyl Si--H per molecule, the number average molecular weight (Mn) ranging from 200 to 5000 g/mol.  Crosslinking is carried out by a hydrosilylation reaction between hydroxysilane (Si--H) functions and vinyl Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here DC and Fouet have the polyorganosiloxane with at least two hydrogen as in SiH groups per molecule for addition or hydrosilylation reaction with an alkenyl polysiloxane for the purpose of obtaining a cured polyorganosiloxane.  Given this similar purpose the polyorganosiloxane with at least two SiH groups including three or more with phenyl of Fouet can be substituted for or alternatively combined with the organopolysiloxane having at least three silicon-bonded hydrogen atoms per molecule with the organic group including phenyl of DC.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from DC a composition for coating paper comprising (1) a polydiorganosiloxane having a viscosity in the range from 50 to 4000 cS at 25° C, wherein from 0.1 to 5 percent of the total silicon-bonded radicals are vinyl radicals at least 80 per cent of the remaining silicon-bonded radicals being methyl radicals including for at least 2 alkenyl groups each bonded to a silicon, (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals or combination thereof or with copolymers, there being in the molecule on average at least three silicon-bonded 
Claim Rejections - 35 USC § 103
Claims 2, 7, 11, 13, 15 and 17 are rejected under 35 U.S.C. as obvious over DC evidenced by Kashiwagi in view of Fouet further in view of U.S. 2006/0127682, Griswold et al, hereinafter “Griswold”.  
For Claims 2, 7, 11, 13, 15 and 17, DC in view of Fouet is applied as to Claim 1, however DC as modified does not expressly disclose a second organohydrogenpolysiloxane.  
Griswold is directed to a release coated paper as is DC as disclosed in Griswold in the title and abstract and ¶s 0026-0036 and 0041-0051 and 0061 of paper release compositions having improved adhesion to paper and polymeric films, where curable alkenyl based silicone release coating compositions have improved adhesion to paper and polymeric substrates {reading on pending Claim 7}.  The release coating has an alkenyl silicone of (B) of the formula MviaTbDcMd , where Mvi=R13-pR2pSiO1/2, where R1 is selected from the group consisting of one to forty carbon monovalent hydrocarbon radicals and R2 is selected from the group consisting of two to forty carbon atom terminal olefinic monovalent hydrocarbon radicals, where p varies from 1 to 3; T=R3SiO3/2 where R3 is selected from the group consisting of R1 and R2; D=R4R5SiO2/2 where R4 and R5 are each independently selected from the group consisting of R1 and R2; and M=R13SiO1/2.  The composition is preferably crosslinked by (C) a substantially linear hydrogen siloxane selected from the group of compounds: MDeD'fM, MD'fM, MDeD'fM', M'DeD'fM', and M'DeM' where M=R'3SiO1/2, M'=HgR'3-gSiO1/2, and D=R'R'SiO2/2, and D'=R'HSiO2/2 wherein each R' in M, M', D, and D' is independently selected from the group consisting of one to forty carbon monovalent hydrocarbon radicals wherein the subscripts e and f may be zero or positive whereby the sum of e and f ranges from about 10 to about 100 subject to the limitation that the sum of f and g is two or greater.  Also a hydrosilylation 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Here the hydrogen siloxane of Griswold has the purpose of reacting by an addition reaction with the alkenyl groups of the alkenyl silicone in the presence of a catalyst as DC has the purpose of the organopolysiloxane having silicon-bonded hydrogen atoms along with phenyl radicals for the SiH group to addition react with the Si-vinyl group in the presence of a catalyst.  Given this similar purpose the hydrogen siloxane of Griswold pending Claim 2 with no aryl group can be combined as substituting for some of the organopolysiloxane having silicon-bonded hydrogen atoms and phenyl in light of the broad ratio of hydrogen siloxane of Griswold from 1/100 to 100/1 to the alkenyl silicone so that hydrogen siloxane of Griswold is less than the organopolysiloxane having silicon-bonded hydrogen atoms and phenyl which would overlap with the range from 1 to 80 parts to 100 parts by mass of such combination. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from DC as modified the release coating with polydiorganosiloxane with silicon-bonded vinyl radicals and organopolysiloxane having silicon-bonded hydrogen atoms and phenyl, where the polyorganosiloxane which comprises at least 2 Si-H groups with hydrogen pendant and/or terminal on the polyorganosiloxane B1 with phenyl and alkyl groups for the same purpose of hydrosilylation reaction with alkenyl or vinyl organopolysiloxane as in DC is substituted for or combined with or shows the pendant and terminal placement of hydrogens on the (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals combination, as afore-described for Claims 1, 10, 12, 14, and 16, where from Griswold a hydrogen siloxane with no aryl groups is combined for some of the silicon-bonded hydrogen atoms and phenyl from the broad overlapping range of hydrogen siloxane to alkenyl silicone in the Griswold composition, motivated to have 
Claim 9 is rejected under 35 U.S.C. 103 as obvious over DC evidenced by Kashiwagi in view of Fouet further in view of Griswold and further in view of U.S. 2016/0185912, Mizunashi et al. (hereinafter “Mizunashi”).  
For Claim, 9 DC in view of Fouet further in view of Griswold is applied as to Claim 2, along with the disclosure of Griswold at ¶s 0033 and 0035 that the substantially linear hydrogensiloxane is preferably selected from the group consisting of MDeD'fM, MD'fM, and mixtures thereof and in the R' is preferably methyl, trifluoropropyl or phenyl.  
However DC as modified does not expressly disclose the mixture of MDeD'fM, MD'fM, with methyl or trifluoropropyl or phenyl as two organohydrogenpolysiloxanes with a ratio of SiH groups in phenyl containing organohydrogensiloxane and non-aryl containing organohydrogenpolysiloxanes to alkenyl groups in component (A) between the number of 1.5 to 6.   
Mizunashi directed as is DC to an organopolysiloxane composition discloses in the abstract and at ¶s 0054-0061 a curable silicone resin composition including:  (A) an organopolysiloxane having at least two alkenyl groups per molecule, each bonded to a silicone atom and showing a viscosity of 10 to 1,000,000 mPas at 25 ºC., and (B) an organopolysiloxane having a resin 4/2 unit, 0.1 to 80 mol % of (R1)2SiO2/2 unit and 1 to 60 mol % of (R2)3SiO1/2 unit and having a weight average molecular weight of 1,000 to 10,000.  R1 represents an alkenyl group having 2 to 8 carbon atoms, or a substituted or unsubstituted, monovalent hydrocarbon group having no aliphatic unsaturated group, and R2 represents, independently of each other, an alkenyl group having 2 to 8 carbon atoms, or a substituted or unsubstituted, monovalent hydrocarbon group having no aliphatic unsaturated group, provided that at least one among all of R2 is an alkenyl group.  The silicone resin of organopolysiloxanes from ¶s 0054-0061 also has component C as an organohydrogenpolysiloxane having at least two hydrogen atoms per molecule, each bonded to a silicon atom (i.e., SiH group). Component (C) functions as a crosslinking agent.  The SiH group in the component (C) addition reacts with the alkenyl group in the components (A) and (B) to form a cured product.  The structure of component (C) is not particularly limited, and may be linear, branched, cyclic or resinous, preferably linear, branched, or resinous.  A position at which the SiH group bonds is not particularly limited, and may be, or may not be, a terminal of the molecule chain. Preferred is a linear organohydrogenpolysiloxane having each at least one hydrogen atom bonded to a silicon atom at the both terminals. Component (C) may be a single compound or a mixture of two or more compounds.  The groups other than the hydrogen atom, bonded to a silicon atom (hereinafter referred to as R5) in component (C) may be substituted or unsubstituted, monovalent hydrocarbon groups having no aliphatic unsaturated bond, such as lower alkyl groups such as methyl, ethyl, prima facie case of obviousness exists.  Also from ¶ 0019 a platinum-group metal catalyst is included for addition reaction.    
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  Here the hydrogen siloxane of Griswold has the purpose of reacting by an addition reaction with the alkenyl groups of the alkenyl silicone in the presence of a catalyst.  Also the component ( C) of Mizunashi having at least 2 hydrogen atoms per molecule each bonded to a silicon atom may be a single compound or a mixture of two or more compounds like dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups or copolymers of methylhydrogencycloosiloxane or diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups, tris(hydrogendimethylsiloxy)phenylsilane, methylhydrogencyclopolysiloxane or copolymers of methylhydrogensiloxane and diphenylsiloxane with both ends blocked with trimethylsiloxy groups, copolymers of methylhydrogensiloxane, diphenylsiloxane and dimethylsiloxane with both ends blocked with trimethylsiloxy groups for reaction of SiH group in the component (C) addition with the alkenyl group in the components (A) and (B) to form a cured product.  Therefore all of these hydrogen siloxanes of DC modified by Griswold and of Mizunashi react by addition with alkenyl groups of organopolysiloxane so the latter as a combination can be substituted for or combined with the hydrogen siloxane of DC modified by Griswold.  Also when faced with a mixture, one of In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here a combination of dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups or tris(hydrogendimethylsiloxy)phenylsilane {both reading on component (B2) of the pending claims} and copolymers of methylhydrogencycloosiloxane or diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups {like the organopolysiloxanes (2) homopolymers or copolymers comprising units of the formula RHSiO with R of phenyl alone or with methyl and methyl and ethyl of DC as for (B1)} are combined in a 50:50 ratio for reaction with alkenyl groups of the component A of DC in view of Griswold.  The ratio of SiH/Si alkenyl for the combination is from 0.1 to 4.0 which overlapping the ratio of the pending claim 9.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from DC as modified the release coating with polydiorganosiloxane with silicon-bonded vinyl radicals and organopolysiloxane having silicon-bonded hydrogen atoms and phenyl, where the polyorganosiloxane which comprises at least 2 Si-H groups with hydrogen 
Response to Arguments
Applicant’s arguments filed with the amendment on 07/08/2021 entered with the RCE of 07/30/2021 have been fully considered and are persuasive in regards to the previous rejections under 35 U.S.C. 112(a) and (b) and such previous rejections are withdrawn.  Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  For any of Applicant’s arguments that are similar to the prior arguments responded to in the Final Rejection of 4/8/2021, those responses are applied in the same manner herein to such arguments of Applicant and not duplicated herein.  Regarding Applicants statements concerning the Akitomo reference such statements are not addressed because the Akitomo reference was not applied in the Final Rejection of 4/8/2021.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787